Title: To James Madison from Amos Bingham, 9 September 1814
From: Bingham, Amos
To: Madison, James


        
          Highly Honoured Sir
          North Stonington Septr. 9th. 1814
        
        Raised as you are by the providence of a righteous God to the command of millions of an enlightened & favoured nation, in a very eventful period of the world you have abundant means of doing extensive good. The Most High hath entrusted you with many talents. O that they may be employed in happily promoting his glory, and the happiness of this nation & of mankind. That with joy & not with grief you may render up your account to him whose kingdom is an everlasting kingdom. It is a time of national distress; a distress in which doubtless your own mind essentially participates. But this distress is not incompatible with the duty of the rulers & the ruled to rejoice in the Lord. It is his universal proclamation “The Lord reigneth let the earth rejoice.[”] “The Lord reigneth let the people tremble.[”] “Serve the Lord with fear, rejoice with trembling.[”] “Whatsoever ye do, do all to the glory of God.” Now he [“]commandeth all men every where to repent because he hath appointed a day in the which he will judge the people in righteousness, by that man whom he hath ordained whereof he hath given assurance unto all men in that he hath raised him from the dead.” Those who comply with these divine injunctions are disposed to promote the increasing knowledge of his character & a greater obedience to his most holy authority. How much did holy David do to promote the knowledge of God & obedience to his will. He was the chief magistrate of a nation distinguished like this, with peculiar privileges. In the deepest afflictions he manifested a disposition to trust in the Lord & to rejoice in the Lord. His example & what he hath written to the world tend to lead others to do likewise. “God is our refuge & strength a very

present help in trouble.” Thus he found him in the troubles of war. And while his departure from Jerusalem in the war occasioned by Absalom’s rebellion is brought to my mind by learning of the departure of your Excellency from Washington-city, occasioned by the distresses & dangers of this war; I cannot but recommend his God to you, as a refuge. “The name of the Lord is a strong tower the righteous runneth into it & is safe.[”] In that the righteous, justified by faith in the divine Redeemer will find safety for the soul; everlasting safety.
        Since the present war two proclamations from your excellency calling the people to fasting & prayer have been published. Some special efforts have been making in different parts of the land to promote ⟨to hear⟩ by turning to the Lord & a reformation of morals. Nations, as such, are punished in this world; And what nation has escaped. To how many did the Lord by one of the minor prophets say [“]for three transgressions & for four I will not turn away the punishment thereof. I will send a fire which shall devour the palaces thereof.” Judah the most highly favoured of all, is thus charged & threatened. “Thus saith the Lord for three transgressions of Judah & for four I will not turn away the punishment thereof, because they have despised the Law of the Lord & have not kept his commandments & their lies caused them to err after the which their fathers have walked. But I will send a fire upon Judah & it shall devour the palaces of Jerusalem.[”] What one of those commandments, ⟨were⟩ which at that period of the nation was especially violated, may be evident from the 17th. of Jeremiah & the 13 of Nehemiah. What three or four transgressions of this nation have peculiarly displeased Jehovah? The palaces of Washington are burnt. The christian sabbath is a monument of creation & redemption. It is among the evidences of the resurrection of Christ. He who hath said “This is my beloved Son in whom I am well pleased—hear ye him,” is displeased with the profanation of the Lords day. May your excellency be inclined to do what your high station affords opportunity, to promote a reformation in the keeping of the Sabbath. An obedient subject & citizen
        
          Amos Bingham.
        
      